Citation Nr: 1117214	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-39 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to the remaining balance of $1,253.00 in accrued benefits.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1942 to September 1945.  He died in August 1988, and the appellant is his adult daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Milwaukee Pension Maintenance Center (PMC) to grant $1,765 in accrued benefits to the appellant, out of $3,018 in available accrued benefits.  


FINDINGS OF FACT

1.  The appellant timely appealed the March 2008 decision which granted only partial accrued benefits, leaving a balance of $1,253.00 in unpaid accrued benefits.  

2.  Evidence establishing her entitlement to the remaining $1,253.00 in accrued benefits was timely filed.  


CONCLUSION OF LAW

The criteria for entitlement to the remaining balance of $1,253.00 in accrued benefits have been met.  38 U.S.C.A. §§ 5121, 7105 (West 2002); 38 C.F.R. §§ 3.1000, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes obligations on VA in terms of its duties to notify and assist claimants.  The matters decided in this decision, however, rest on the interpretation and application of the relevant law, and the Veterans Claims Assistance Act of 2000 does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran died in August 1988.  His surviving spouse, the payee, applied for death pension benefits in March 2007.  Death pension, with aid and attendance allowance, was granted in a July 2007 rating decision, effective in March 2007; however, she was not paid benefits prior to her death in August 2007.  The appellant filed a claim for accrued benefits, and this appeal ensues from her appeal from the partial grant of accrued benefits in March 2008.  

Standing of Claimant

Periodic monetary benefits authorized under laws administered by the VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid be paid to certain persons.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

In this case, it is not disputed that there are no surviving relatives which meet the specified criteria.  In this regard, the only surviving relatives are the adult children, born between 1946 and 1959, and it is not contended that any meet the "helpless child" criteria.  See 38 C.F.R. §§ 3.57, 1000(d)(2).  

In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(5).  The appellant, who is the daughter of the Veteran and the payee, and the personal representative of her mother's estate, claims entitlement to accrued benefits under this provision, and the Board finds that her standing to pursue a claim on this basis has been established, as there are no other claimants, or indication of the existence of claimants, of higher precedence.  See Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).


Chronology of Relevant Events

As noted above, entitlement to death pension, with aid and attendance, was granted in a July 2007 rating decision, but not paid prior to the payee's death in August 2007.

A benefits check issued in September 2007 was promptly returned by the appellant, who filed a claim for accrued benefits.  According to the statement of the case, the appellant initially claimed accrued benefits in October 2007, to be applied to medical expenses she had to pay; this claim is not of record, and, again according to the statement of the case, in February 2008, she was notified that the claim had been lost.  

In February 2008, a claim for accrued benefits was received from the appellant.  She claimed paid "expenses of last sickness and burial" totalling $1,765; this amount was paid to her by VA.  She also claimed "other debts" in the amount of $5,589.15, from McGuffey Health Care and Rehab (nursing home).  

The nursing home executed a waiver of reimbursement, certifying that the expenses were incurred in connection with the last sickness and burial of the beneficiary, were due and unpaid, and that the nursing home held the claimant responsible for the payment of any portion of the accrued benefit to which the nursing home may be entitled, and that such right was waived. 

In March 2008, she was awarded $1,765 in accrued benefits.  The March 2008 letter notifying her of this award did not explain how this amount was derived, but did provide her with a notice of her appellate rights.  It is not disputed that the total amount of accrued benefits potentially payable was $3,018; thus, the remaining amount for consideration is $1,253.  

According to a June 2008 report of contact, the appellant stated that she had returned the check for the payee sent after her death, and then sent on paperwork to have the full amount awarded back to her for expenses.  She said that when she received a check for a lesser amount, she appealed.  It was noted that VA records did not show any appeal action.  She stated that she still wanted this appeal.  It was requested that the report of contact serve as a "request for appeal."  This contact was with the St. Louis RO, but the written report of contact was received at the Montgomery RO in June 2008, and at the PMC in January 2009.  

The appellant was sent two letters from the VA in January 2009.  The first letter, from the PMC, informed her that her written notice of disagreement with the March 2008 VA decision had been received, and told her what would happen next.  The second letter, from the RO, was in response to an earlier inquiry from her asking for the status of her appeal.  She was informed that she filed a notice of disagreement in June 2008, and that her appeal was being processed in order.  

In March 2009, the appellant filed a new claim for accrued benefits, based on last sickness expenses of $3,577.37, which she had paid to the nursing home.  She stated that this was an amended claim for expenses paid since the original claim.  

In April 2009, the appellant was sent two letters from the PMC.  The first informed her that the PMC had received a record of her June 2008 telephone conversation in January 2009, in which she stated that she had previously appealed the amount of accrued benefits, and, when told that VA records did not show such an appeal, she requested that the telephone call serve as an appeal.  She was informed in this April 2009 letter that the telephone conversation could not be considered as a formal appeal, and that since she did not appeal within a year of the March 2008 decision, that decision was final.  

The other April 2009 letter from the PMC informed her that her claim for accrued benefits and appeal of original decision, received on March 20, 2009, was not timely filed, as it was not received by March 14, 2009.  

In May 2009, the appellant submitted what she identified as a "second notice of disagreement."  She also enclosed a copy of a letter dated in March 2008, identified as a "notice of disagreement."  In June 2009, she was informed that VA had received her notice of disagreement with the April 2009 determination.  

In September 2009, she was furnished a statement of the case, in which the issue was identified as "entitlement to the remaining balance of $1253.00 in accrued benefits."  The statement of the case detailed the most recent adjudicative actions as the April 2009 letters informing her that her appeal was not timely, and the June 2009 letter telling her notice of disagreement with the April 2009 decision had been received.  

Nevertheless, in the "reasons and bases" section, the appellant was informed (for the first time, it must be observed) of the reasons her initial claim had been denied.  She was informed that on her initial application, she had listed only $1,765 in expenses that she actually paid for, and that the nursing home statements received at that time showed balances due to but not paid.  She was told that because she did not actually pay any amounts to the nursing home at the time of her application, the amounts owed were not considered as an expense.  

She was further informed, in the statement of the case, that claims for accrued benefits must be filed within one year of the date of death, which was in August 2007, and that "therefore," she had until August 2008 to submit any additional expenses that she actually paid for the last illness for the payee.  Since the revised application was not received until March 20, 2009, she could not be paid additional accrued benefits.  

In her substantive appeal received in October 2009, she stated that there had been a delay in the nursing home in determining the amount of final expenses to be paid, and, as a result, she was not able to pay the nursing home during the year after the death.  

Timeliness of Appeal

It is not absolutely clear that this matter was resolved in the appellant's favor in the September 2009 statement of the case, so the Board will address it here.  

A notice of disagreement must be received within one year of the notice of the action being appealed; otherwise, the decision will become final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  

The decision which, in effect, denied accrued benefits in the amount of $1,253 was dated in March 2008.  In a telephone conversation with an RO in June 2008, the appellant stated that she had filed an appeal, and when told there was no record of such appeal, asked that the telephone conversation serve as the appeal.  In January 2009 (still within the one-year appeal period), she was informed, in two separate letters, that her notice of disagreement had been received.  In April 2009 (after the expiration of the appeal period), she was informed that her notice of disagreement by telephone could not be accepted, and, therefore, she did not timely file her appeal.  

At a minimum, this would be a case for equitable tolling.  Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Specifically, the appellant must have been "misled by the conduct of [VA] into allowing the filing deadline to pass."  Id.  Clearly, VA's leading her to believe that she had timely submitted a notice of disagreement until after the deadline for filing such document had been passed presents just such a situation.  

Equitable tolling, however, merely allows for an extension of the filing deadline, which would mean that the entire appeal process would need to start again.  The Board finds that the June 2008 report of contact statement should be accepted as a notice of disagreement, and, thus, this is not necessary.  

First, the report of contact was reduced to writing, presenting a plausible argument for its acceptance as a notice of disagreement.  See Tomlin v. Brown, 5 Vet.App. 355, 356 (1993) (an oral statement of disagreement during a hearing before VA that, when later reduced to writing in a transcript, was held to constitute a valid NOD).  

Moreover, the Veterans Claims Court has held that the RO's acceptance of a notice of disagreement as timely created a presumption of timeliness, and the timeliness issue is, in essence, waived by the RO.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005); see also Evans v. Shinseki, No. 08-2133, 2011 (Vet. App. Jan. 28, 2011) (when VA selects only certain issues to decide on appeal, without directly informing the claimant that he is abandoning the remaining issues, VA creates an ambiguity that must be resolved in the claimant's favor).  

Thus, the January 2009 letters informing her that her notice of disagreement had been accepted, in effect, waived any argument by the RO that her notice of disagreement was untimely or insufficient.  As such, particularly for the latter reason, the Board finds that the appellant's notice of disagreement with the March 2008 award action was timely filed.  

Merits

First, it must be pointed out that the requirement that the evidence must be on file at the time of death does not apply in this case.  The law states that periodic monetary benefits, due and unpaid, "to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of 
death . . ."  38 U.S.C.A. § 5121(a) (emphasis added); see 38 C.F.R. § 3.1000(a).  In this case, the payee had been awarded the benefits under decisions extant at her death.  

The RO stated that the appellant's claim was denied because she had not paid the funeral home expenses at the time of the claim, or within one year of the payee's death.  This is not a correct interpretation of the law, however.  

To begin with, if an application for accrued benefits is incomplete at the time it is originally submitted, the claimant shall be notified of the evidence necessary to complete the application.  38 U.S.C.A. § 5121(c).  If such evidence is not received within one year from the date of such notification, no accrued benefits may be paid.  Id.  This basic rule is also contained in the VA adjudication manual, which contains a section entitled "Time Limitations on Entitlement to Accrued Benefits."  M21-1MR, Part VIII, ¶ 4.18(j).  

This section clarifies that a claim for accrued benefits must be filed within one year after date of death, but for receipt of evidence, allows "one year after date of request for evidence showing that the claimant is eligible for accrued benefits."  Id.  In this case, there is no written indication that the appellant had been requested to submit additional information, or indeed informed of any reason why her claim was denied, prior to the September 2009 statement of the case.  She was never specifically requested to submit evidence of paid expenses, although in March 2009, she in fact submitted evidence stating that she paid the expenses.  

Indeed, the June 2008 report of contact indicates that she was at that time given erroneous information that only certain burial expenses could be reimbursed, when in fact, payment of accrued benefits, as reimbursement, is not limited to specific items or amounts, but is to be considered for all reasonable expenses incident to the last illness and burial of a beneficiary veteran, and/or surviving spouse.  M21-1MR, Part VIII, ¶ 4.12(a).  Only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, ¶ 4.12(g).  

Furthermore, the VA's own manual guidelines permit reimbursement to a claimant who paid the expenses of the last illness and burial of the deceased beneficiary, or is held responsible by the unpaid creditors for the payment of the deceased beneficiary's bills.  M21-1MR, Part VIII, ¶ 4.11(b) (Change March 1, 2006).  

In this case, the appellant's February 2008 claim also included a waiver of reimbursement from the nursing home, certifying that the expenses were incurred in connection with the last sickness and burial of the beneficiary, were due and unpaid, and that the nursing home held the claimant responsible for the payment of any portion of the accrued benefit to which the nursing home may be entitled, and that such right was waived.  See M21-1MR, Part VIII, ¶ 4.14(b).  

All this was standard language contained on the accrued benefits claim form, VA Form 21-601, and obtained in accordance with the instructions contained on the form specifically for situations where the debt has not yet been paid.  

Particularly in the face of the provisions incorporated into the form itself, to account for situations where the debt is not paid at the time of the application, the Board is at a loss to understand the PMC's categorical denial on the basis that the debt was not paid.  At a minimum, the PMC was required to tell the appellant why her evidence was inadequate, or what was needed to establish entitlement, inasmuch as she had complied with the form instruction requirements.

Moreover, the appellant's statement that she paid the nursing home expenses was received in March 2009, prior to any specific written request from VA for this information.  In other words, if payment was necessary, she would have to submit this evidence within a year of VA's specific request for it, and not within a year of the payee's death.  Since no request for the information was sent, contrary to the PMC's statement, the information was in fact timely received.  In any event, it appears to be unnecessary to her establishing entitlement, in view of the bills and waiver of reimbursement executed by the nursing home.  

Thus, the Board finds that the appellant's February 2008 claim and subsequent appeal were timely filed.  In addition, her February 2008 claim included bills and a waiver of reimbursement from the nursing home, which was the only creditor listed.  Further, even if actual payment were essential, her March 2009 application, in which she stated that she paid $3,577 in nursing home expenses for the payee's last illness, was a timely statement that such expenses had been paid, because there was no prior request for such information, and the claim was in appellate status.  

For the reasons discussed above, the appellant is entitled to the entire amount of accrued benefits owed the payee at the time of her death in August 2007, specifically including the remaining $1,253.  


ORDER

Entitlement to the remaining balance of $1,253.00 in accrued benefits is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


